                                 
                                 
                                 
                                 
    (;+,%,7*



Case 5:19-cv-04082-CJW-KEM Document 2-8 Filed 12/05/19 Page 1 of 7
            Case 2:14-cv-00532-SD Document 3 Filed 01/29/14 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE                                         :            CIVIL ACTION
                                                 :
       v.                                        :
                                                 :
SWARTHMORE COLLEGE                               :            NO. 14-532


                                               ORDER

                AND NOW, this 29th day of January, 2014, upon consideration of plaintiff John

Doe’s motion for permission to proceed under a pseudonym (docket entry # 2), and the Court

finding that:

                (a)      This action arises out of an allegedly improper investigation and hearing

by Swarthmore College (“Swarthmore”) that resulted in the expulsion of the plaintiff, an

undergraduate student there;

                (b)      According to the plaintiff, on November 23, 2012, Jane Doe 1 reported to a

Swarthmore employee that John Doe had sexually assaulted her in April of 2011, Pl. Mem. in

Supp. of Mot. at 2 (hereinafter “Pl. Mot.”);

                (c)      The plaintiff avers that Jane Doe offered no physical or medical evidence,

nor did she submit any police or college public safety records supporting her accusation, id.;

                (d)      John Doe has denied any wrongdoing since Jane Doe accused him of

sexual assault, id.;




                1
                    The plaintiff seeks to proceed using a pseudonym for both himself and Jane
Doe.




        Case 5:19-cv-04082-CJW-KEM Document 2-8 Filed 12/05/19 Page 2 of 7
              Case 2:14-cv-00532-SD Document 3 Filed 01/29/14 Page 2 of 6



                (e)    Swarthmore apparently conducted two investigations into the allegations

-- the first investigation concluded without a charge, but the second investigation, begun in May

of 2013, resulted in a hearing in which the college found that the plaintiff had “more likely than

not” committed the sexual assault and expelled him from Swarthmore shortly before the

beginning of his senior year, id.;

                (f)    According to the plaintiff, Swarthmore commenced the second

investigation “after the College had become the subject of intense public scrutiny and the target

of two federal administrative complaints concerning its sexual misconduct policies and

enforcement record”, id.;

                (g)    John Doe appealed the findings and the penalty, but Swarthmore denied

his appeal;

                (h)    John Doe brings this action pursuant to Title IX of the Educational

Amendments of 1972, 20 U.S.C. § 1681, et seq., Count I; he brings common law claims for

breach of contract, Count II; promissory estoppel, Count III; negligence, Count. IV; and

negligent infliction of emotional distress, Count VI; and he brings an action for equitable relief,

Count V;

                (i)    John Doe moves for permission to proceed pseudonymously “in order to

maintain and protect his privacy and reputational interests as he seeks redress against

Swarthmore College”, Pl. Mot. at 1, and he notes that “[a]lthough Jane is not named as a

defendant in this matter, her privacy interests also warrant protection and, if permitted to pursue

this action anonymously, John also intends to proceed without disclosing her true identity”, id. at

3;


                                                 2




      Case 5:19-cv-04082-CJW-KEM Document 2-8 Filed 12/05/19 Page 3 of 7
           Case 2:14-cv-00532-SD Document 3 Filed 01/29/14 Page 3 of 6



               (j)    As our Court of Appeals has explained, “[o]ne of the essential qualities of

a Court of Justice [is] that its proceedings should be public”, Doe v. Megless, 654 F.3d 404, 408

(3d Cir. 2011) (internal quotations omitted), and “[a] plaintiff’s use of a pseudonym ‘runs afoul

of the public’s common law right of access to judicial proceedings’”, id. (quoting Does I Thru

XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000));

               (k)    Nevertheless, after balancing the public’s interest in disclosure against the

party’s interest in anonymity, courts have found that parties may proceed using pseudonyms in

exceptional cases, see, e.g., Megless, 654 F.3d at 408;

               (l)    In Megless, our Court of Appeals endorsed the balancing test that Judge

Newcomer articulated in Doe v. Provident Life and Accident Ins. Co., 176 F.R.D. 464, (E.D. Pa.

1997) to guide such a determination, Megless, 654 F.3d at 410;

               (m)    Under that test, the factors militating in favor of allowing a party to

proceed under a pseudonym are:

               (1) the extent to which the identity of the litigant has been kept
               confidential; (2) the bases upon which disclosure is feared or
               sought to be avoided, and the substantiality of these bases; (3) the
               magnitude of the public interest in maintaining the confidentiality
               of the litigant's identity; (4) whether, because of the purely legal
               nature of the issues presented or otherwise, there is an atypically
               weak public interest in knowing the litigant's identities; (5) the
               undesirability of an outcome adverse to the pseudonymous party
               and attributable to his refusal to pursue the case at the price of
               being publicly identified; and (6) whether the party seeking to sue
               pseudonymously has illegitimate ulterior motives;

Provident Life, 176 F.R.D. at 467-68;

               (n)    We balance these factors against those considerations that suggest a party

should proceed by name:


                                                 3




      Case 5:19-cv-04082-CJW-KEM Document 2-8 Filed 12/05/19 Page 4 of 7
              Case 2:14-cv-00532-SD Document 3 Filed 01/29/14 Page 4 of 6



                (1) the universal level of public interest in access to the identities
                of litigants; (2) whether, because of the subject matter of this
                litigation, the status of the litigant as a public figure, or otherwise,
                there is a particularly strong interest in knowing the litigant's
                identities, beyond the public's interest which is normally obtained;
                and (3) whether the opposition to pseudonym by counsel, the
                public, or the press is illegitimately motivated.

Id. at 468;

                (o)     We note that although this list of factors is non-exhaustive, see, e.g.,

Megless, 654 F.3d at 409, it is sufficient for our analysis here;

                (p)     As John Doe explains, his identity has been kept confidential thus far -- he

“has not disclosed his involvement in this matter to those beyond his inner circle and the colleges

and universities that he has applied to since his expulsion”, Pl. Mot. at 5;

                (q)     Swarthmore’s policies prohibit the college from disclosing his identity,

and the plaintiff avers on information and belief that “beyond limited disclosures provided to the

institutions John has applied to in order to complete his undergraduate education, Swarthmore

has not disclosed John’s identity in connection with this matter”, id. at 6;

                (r)     The plaintiff contends that he fears disclosure because of the social stigma

attached to one accused of sexual assault, a stigma whose effects would be particularly

pronounced in a small community like Swarthmore, id. at 7;

                (s)     With regard to the public interest, the plaintiff argues that “there is

significant public interest in maintaining the confidentiality of John and Jane’s identities”

because of the “private, highly sensitive nature” of the subject matter, id.;

                (t)     The fourth factor -- whether the public has an abnormally weak interest in

knowledge of the parties’ identities -- does not play a role in our determination, for as we discuss


                                                   4




      Case 5:19-cv-04082-CJW-KEM Document 2-8 Filed 12/05/19 Page 5 of 7
            Case 2:14-cv-00532-SD Document 3 Filed 01/29/14 Page 5 of 6



below, we find that the public’s interest in disclosure here is typical of its interest in knowing the

identity of the parties in any civil dispute;

                (u)     The plaintiff argues that the danger that he would forgo the lawsuit if he

were required to disclose his identity militates heavily in favor of anonymity -- as he explains,

“[i]f John’s only avenue of recourse is to sustain further humiliation, tarnish his reputation, and

be the target of public denigration due to Swarthmore’s findings, it may deter him from filing

suit” and “[t]he impact of this chilling effect may also extend beyond John, to other similarly

situated individuals”, id. at 8;

                (v)     Finally, John Doe argues that he has no illegitimate motives in seeking to

proceed under a pseudonym -- he maintains that he wishes to keep both his and Jane Doe’s

identities confidential and that he hopes to return to Swarthmore, id.;

                (w)     We find these factors compelling;

                (x)     We note that Swarthmore has not yet submitted an opposition to the

plaintiff’s recently-filed motion, nor has an attorney for Swarthmore yet entered an appearance in

this matter, rendering the third part of the second inquiry moot;

                (y)     We see no aspect of the case that would properly enhance the public’s

interest in knowing the identity of the litigant; and

                (z)     Instead, we balance the factors the plaintiff has identified against “the

thumb on the scale that is the universal interest in favor of open judicial proceedings”, Megless,

654 F.3d at 411, and we find that in light of that balancing, anonymity is warranted 2;



                2
                Our conclusion is bolstered by our determination in Doe v. Evans, 202 F.R.D.
173 (E.D. Pa. 2001), in which we allowed a plaintiff who brought a civil rights claim arising
from an alleged incident of sexual assault by a state trooper to proceed anonymously, and we
                                                 5




      Case 5:19-cv-04082-CJW-KEM Document 2-8 Filed 12/05/19 Page 6 of 7
           Case 2:14-cv-00532-SD Document 3 Filed 01/29/14 Page 6 of 6




               It is hereby ORDERED that the plaintiff’s motion for permission to proceed under

a pseudonym (docket entry # 2) is GRANTED without prejudice to Swarthmore College’s

articulation of its views, if it elects to articulate them after counsel enters an appearance on its

behalf and does so at an early date.

                                                       BY THE COURT:


                                                       /s/ Stewart Dalzell, J.




found that “the public has an interest in protecting the identities of sexual assault victims so that
other victims will feel more comfortable suing to vindicate their rights.” Id. at 176.
                                                  6




      Case 5:19-cv-04082-CJW-KEM Document 2-8 Filed 12/05/19 Page 7 of 7
